OPINION — AG — THE SALARY OF THE COUNTY ATTORNEY AND COUNTY JUDGE OF BRYAN (DISTRICT ATTORNEY) COUNTY, UNDER THE PRESENT NET TAXABLE VALUATION AND POPULATION, IS $5,000.00 PER ANNUM UNDER THE PROVISIONS OF 19 O.S. 1961 180.64 [19-180.64], IF AND WHEN THE NET TAXABLE PROPERTY VALUATION AND/OR POPULATION RESULTS IN AN ANNUAL SALARY IN EXCESS OF $5,000.00 WHEN COMPUTED UNDER THE FORMULAS SET FORTH IN 19 O.S. 1961 180.62 [19-180.62], AND 19 O.S. 1963 Supp., 180.63 [19-180.63], THE FIGURE IN EXCESS OF $5,000.00 SHOULD BE PAID. CITE: 19 O.S. 1961 180.62 [19-180.62] (JOSEPH C. MUSKRAT)